UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-6435



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


LEANDRA SMITH, a/k/a Leanra Smith, a/k/a Rhonda L. Barber,

                Defendant - Appellant.



                            No. 08-6436



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


LEANDRA SMITH, a/k/a Leanra Smith, a/k/a Rhonda L. Barber,

                Defendant - Appellant.



Appeals from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Senior
District Judge. (3:03-cr-00219-GCM-DCK-2)


Submitted:   July 2, 2008                 Decided:    July 28, 2008


Before TRAXLER, GREGORY, and SHEDD, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Leandra Smith, Appellant Pro Se.     Amy Elizabeth Ray, Assistant
United States Attorney, Asheville, North Carolina; David Alan
Brown, Assistant United States Attorney, Charlotte, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                               -2-
PER CURIAM:

          In Appeal No. 08-6435, Leandra Smith seeks to appeal from

the district court’s order denying her motion to stay a prior order

of the district court pending resolution of her appeal.       On April

8, 2008, this court dismissed Smith’s appeal from the district

court’s October 25, 2007 order.      Smith’s request that the district

court stay the order pending appeal and her appeal from the denial

of that stay are now moot.      Accordingly, we dismiss this appeal as

moot.

          Appeal No. 08-6436 is Smith’s appeal from the district

court’s order denying her motion for substitution of appointed

counsel prior to sentencing.      This court may exercise jurisdiction

only over final orders, 28 U.S.C. § 1291 (2000), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed.

R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S.

541 (1949).    The order Smith seeks to appeal is neither a final

order   nor   an   appealable   interlocutory   or   collateral   order.

Accordingly, we dismiss the appeal for lack of jurisdiction.

           Having determined to dismiss Smith’s appeals, we deny, as

moot, her motion for a stay of the district court proceedings

pending appeal.    We dispense with oral argument because the facts




                                   -3-
and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                         DISMISSED




                               -4-